Tolman, J.
Appellant was informed against, tried and convicted of the crime of being a jointist. She appeals from the judgment and sentence.
The information charges: “. . . did then and there wilfully, unlawfully and feloniously conduct and maintain a place for the unlawful sale of intoxicating liquor. ...”
The first contention seems to be that the information charged two offenses: That conducting such a place *508is one offense; and maintaining it is another separate and distinct offense. We have upheld similar informa-tions in State v. Burgess, 111 Wash. 537, 191 Pac. 635; State v. Greenwald, 116 Wash. 463, 199 Pac. 730; and State v. Malonca, 121 Wash. 128, 208 Pac. 258, though in none of these cases is the exact point here raised discussed. There seems to be two possible answers to appellant’s argument: First, the meaning of the two words as used in the statute and in the information is synonymous. While, by technical definition, they may differ slightly, yet in common use, as applied to the present situation, they mean the same thing; or second, if that be not so, then the two words designated different ways of committing the same offense, and assuming the last answer to be the sound one, what was said in State v. Baird, 128 Wash. 166, 222 Pac. 218, and State v. Larson, 120 Wash. 559, 207 Pac. 1052, is decisive of this point. So, also, the Larson case just cited is conclusive of appellant’s second contention, that the information is faulty because not stating the particular act which the state relies upon as constituting conducting and maintaining.
It is next contended that the court, in its instructions to the jury, failed and refused to define the meaning of the word “conduct” and the word “maintain;” but we think these words are of such common use that they define themselves, and any attempt to make more plain that which is commonly understood by all would result in obscuring rather than in defining, and we are content with the ride laid down in State v. Manderville, 37 Wash. 365, 79 Pac. 977.
It is finally contended that the trial court erred in refusing to admit in evidence a certain plat and deed. Perhaps these might have been admissible if properly connected up with the place where the offense was alleged to have been committed, and by an offer to show *509that the grantee named in the deed had exclusive possession; but the mere fact that another held the legal title and had been in possession would not tend to show that appellant was not there conducting and maintaining a place for the unlawful sale of intoxicating liquor. We find no basis in the record for the admission of these documents.
The •judgment appealed from is affirmed.
Main, C. J., Holcomb, Parker, and Mackintosh, JJ., concur.